      Case 7:19-cv-03456-CS Document 13 Filed 12/11/19 Page 1 of 2




           Law Offices of Christie L. McEvoy-Derrico, P.C.
                              650 Halstead Avenue, Suite 105
                                 Mamaroneck, NY 10543
                        Tel: (914) 698-2880 Fax: (914) 698-9156
                         E-mail: cderrico@SoundShoreLaw.com

                                    December 11, 2019
                                                      The parties should have asked permission for
                                                      an extension before the fact discovery cutoff
VIA ELECTRONIC FILING
                                                      ran on 11/22/19. (Per the scheduling order,
Hon.Cathy Seibel, U.S.D.J                             they can extend the deposition cutoff by
Charles L. Brieant United States Courthouse           agreement but only if it would not affect the
Courtroom 621                                         fact discovery cutoff.) It is alright with me,
300 Quarropas Street                                  however, as long as all discovery (fact and
White Plains, NY 10601                                expert) is complete by 1/22/20 and premotion
                                                      letters are submitted as scheduled. The Clerk
                                                      shall terminate Doc. 13.
                              RE: Gowran et al v. State Farm Insurance
                                    7:19-CV-03456(CS)

Dear Honorable Madam:

       Please let this letter serve as an update on the status of discovery in the above
referenced matter.
                                                                                           12/11/19
       •   All paper discovery is complete
       •   Depositions have been completed for plaintiff and one defense witness
       •   The deposition of defense witness, Corey Anthony, has been scheduled for
           December 17, 2019
       •   The deposition of defense witness, Ben Helmick, has not yet been scheduled
       •   The parties have engaged in ongoing settlement discussions. A formal
           settlement conference has been scheduled for January 15, 2020, 1:00 PM.

       The parties intend to be prepared for the February 7, 2020 court conference.


                                      Very truly yours,

                                      Christie L. McEvoy-Derrico
                                      Christie L. McEvoy-Derrico


cc: Laura Mulholland, Esq., Rivkin Radler
Case 7:19-cv-03456-CS Document 13 Filed 12/11/19 Page 2 of 2
